MARTIN, Circuit Judge,
dissenting:
I dissent because I believe Johnson v. United States, — U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), announced a new rule of constitutional law that the Supreme Court has made retroactive to cases on collateral review, at least for defendants whose sentences were required by the Armed Career Criminal Act (ACCA).
I.
In order to file a second or successive § 2255 motion, Mr. Franks must make a prima facie showing that his motion relies on “a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h)(2). Johnson held that ACCA’s residual clause is unconstitutionally vague. I agree with the majority that Johnson created “a new rule of constitutional law” and that this rule “was previously unavailable” to Mr. Franks. See Maj. Op. at 1284; In re Rivero, 797 F.3d 986, 993 (11th Cir.2015). But, unlike the majority, I believe the Supreme Court “made” Johnson retroactive to cases on collateral review.
The Supreme Court explained in Tyler v. Cain, 533 U.S. 656, 121 S.Ct. 2478, 150 L.Ed.2d 632 (2001), that “ ‘made’ means ‘held’ and, thus, the requirement is satisfied only if [the] Court has held that the new rule is retroactively applicable.” Id. at 662, 121 S.Ct. at 2482. The Court recognized, though, that it “can make a rule' retroactive over the course of two cases.” Id. at 666, 121 S.Ct. at 2484. Justice O’Connor filed a concurrence to “explain more fully” what this means. Id. at 668, 121 S.Ct. at 2485 (O’Connor, J., concurring). She wrote that the Court could make a rule retroactive “through multiple holdings that logically dictate the retroac-tivity of the new rule.” Id. For instance, she explained,
if we hold in Case One that a particular type of rule applies retroactively to cases on collateral review and hold in Case Two that a given rule is of that particular type, then it necessarily follows that the given rule applies retroactively to cases on collateral review. In such circumstances, we can be said to *1288have ‘made’ the given rule retroactive to cases on collateral review.
Id. at 668-69,121 S.Ct. at 2485-86.
Four other Justices endorsed Justice O’Connor’s reasoning. See id. at 670-73, 121 S.Ct. at 2486-88 (Breyer, J., dissenting). So has this Court. See, e.g., In re Henry, 757 F.3d 1151, 1160 (11th Cir.2014) (“[L]ike our sister circuit courts, we have recognized ‘retroactivity by logical necessity.’”); In re Holladay, 331 F.3d 1169, 1172-73 (11th Cir.2003) (applying this reasoning to hold that Penry v. Lynaugh, 492 U.S. 302, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989), “made” retroactive the rule set forth in Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002)).
II.
This case presents just the circumstance Justice O’Connor described. Mr. Franks claims that he received a mandatory sentence of 15 years in prison because of ACCA’s residual clause. Johnson held that sentences based on this clause are unconstitutional. Without the residual clause, the statutory maximum for Mr. Franks’s crime would have been 10 years in prison. 18 U.S.C. § 924(a)(2). That means an Article III court had no power to lawfully impose a 15-year sentence on Mr. Franks. “[TJhere are serious, constitutional, separation-of-powers concerns that attach to sentences above the statutory maximum penalty authorized by Congress.” Bryant v. Warden, FCC Coleman-Medium, 738 F.3d 1253, 1283 (11th Cir.2013). There is another problem too: cases that narrow the reach of criminal statutes “apply retroactively because they ‘necessarily carry a significant risk that a defendant stands convicted of an act that the law does not make criminal’ or faces a punishment that the law cannot impose on him.” Schriro v. Summerlin, 542 U.S. 348, 352, 124 S.Ct. 2519, 2522-23, 159 L.Ed.2d 442 (2004) (quoting Bousley v. United States, 523 U.S. 614, 620, 118 S.Ct. 1604, 1610, 140 L.Ed.2d 828 (1998)).
Bousley and Summerlin “logically dictate the retroactivity of’ Johnson. Tyler, 533 U.S. at 668, 121 S.Ct. at 2485 (O’Con-nor, J., concurring). Bousley addressed the retroactivity of Bailey v. United States, 516 U.S. 137, 116 S.Ct. 501, 133 L.Ed.2d 472 (1995), which held that “using” a firearm in violation of 18 U.S.C. § 924(c)(1) requires “active employment of the firearm,” Id. at 144, 116 S.Ct. at 506. The Supreme Court held that Bailey applied retroactively because “decisions of [the] Court holding that a substantive federal criminal statute does not reach certain conduct, like decisions placing conduct beyond the power of the criminal lawmaking authority to proscribe, necessarily carry a significant risk that a defendant stands convicted of an act that the law does not make criminal.” Bousley, 523 U.S. at 620-21, 118 S.Ct. at 1610 (quotations omitted). The Court stressed that “it would be inconsistent with the doctrinal underpinnings of habeas review to preclude petitioner from relying on our decision in Bailey.” Id. at 621, 118 S.Ct. at 1610. Then, after Tyler was decided, Summerlin reiterated that “decisions that narrow the scope of a criminal statute by interpreting its terms ... apply retroactively because they ‘necessarily' carry a significant risk that a defendant stands convicted of an act that the law does not make criminal’ or faces a punishment that the law cannot impose upon him.” 542 U.S. at 351-52, 124 S.Ct. at 2522-23 (quoting Bousley, 523 U.S. at 620, 118 S.Ct. at 1610).
Johnson “narrow[s] the scope of’ ACCA “by interpreting its terms.” Id. Specifically, it interprets ACCA’s residual clause as unconstitutional. See Johnson, 135 S.Ct. at 2562 (stating that its reading of ACCA was the “only plausible interpretation” *1289(quotation omitted)); id. (“[T]he provision remains a ‘judicial morass that defies systemic solution,’ ‘a black hole of confusion and uncertainty’ that frustrates any effort to impart ‘some sense of order and direction.’ ” (quoting United States v. Vann, 660 F.3d 771, 787 (4th Cir.2011) (Agee, J., concurring))). Johnson makes it unlawful to impose a sentence of more than ten years for an 18 U.S.C. § 922(g) conviction based on ACCA’s residual clause. Johnson thus “necessarily” creates “a significant risk” that Mr. Franks “faces a punishment that the law cannot impose upon him.” Summerlin, 542 U.S. at 352, 124 S.Ct. at 2522-23; see also United States v. Bushert, 997 F.2d 1343, 1350 n. 18 (11th Cir.1993) (“It is both axiomatic and jurisdictional that a court of the United States may not impose a penalty for a crime beyond that which is authorized by statute.”). This means Johnson applies retroactively for defendants like Mr. Franks whose sentences were required by ACCA.
III.
Our decision in Rivero did not require us to deny the application in this case. Rivero denied an application to challenge a sentence that was calculated based on a residual clause in the Sentencing Guidelines. See Rivero, 797 F.3d at 989. Johnson, in contrast, reversed a sentence required by ACCA’s residual clause. See Johnson, 135 S.Ct. at 2563. Mr. Franks also seeks to challenge a sentence required by ACCA’s residual clause.
The question of whether Johnson applies retroactively to ACCA cases on collateral review was not before us in Rivero, and we never extended Rivero to ACCA cases in a published opinion until now. Instead, a month after the Rivero ruling, we appointed the Federal Public Defender for the Southern District of Florida to represent Mr. Rivero and ordered additional briefing. Both the government and Mr. Rivero filed briefs, and the government also filed a “Memorandum for the United States Regarding Applications for Leave to File Second or Successive 2255 Motions Based on Johnson v. United States, — U.S.-, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015)” (“Gov’t Memo”) (filed by the Clerk of Court in this and other relevant eases).
These pleadings reveal that the two sides disagree about what we should do with inmates like Mr. Rivero who are challenging the application of the Sentencing Guidelines. But they agree when it comes to the issue in this case: both say that inmates challenging sentences required by the residual clause of ACCA can file second or successive § 2255 motions based on Johnson. “The government’s position is that the Court should grant authorization [to file second or successive § 2255 motions] where a defendant makes a prima facie showing that, in light of Johnson, he was erroneously sentenced under the Armed Career Criminal Act.” Gov’t Memo at 2. In the government’s view, “[a] defendant erroneously classified and sentenced under the ACCA has a compelling interest in avoiding detention beyond the maximum term provided by Congress for his crime, and there is no legitimate countervailing societal interest in his continued incarceration without legislative approval.” Id. at 27. This is my view as well.
IV.
Johnson is an important case. This Court should not have denied the application of Johnson to potentially hundreds of people based on pro se pleadings and without oral argument or briefing.1 We did *1290not have to proceed in this way. We could have appointed Mr. Franks a lawyer and heard oral argument on this complex and important question of law.
We also could have certified the question to the Supreme Court. The Supreme Court can hear cases pursuant to “certification at any time by a court of appeals of any question of law in any civil or criminal case as to which instructions are desired.” 28 U.S.C. § 1254(2). Of course, our certifying a question in no way obligates the Supreme Court to accept review. See S.Ct. R. 19.3. Instead, it simply vests the Court with discretion to address the question if it wishes. Here, certification is the only way the Court will have that option. Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), our denial of Mr. Franks’s application is neither appealable nor subject to a petition for writ of certiorari. 28 U.S.C. § 2244(b)(3)(E). That means the only way Mr. Franks can seek Supreme Court review of our order is through certification under 28 U.S.C. § 1254(2). Indeed, we have previously declined to certify an issue in part because certiorari remained an option. See Evans v. Stephens, 387 F.3d 1220, 1228 n. 14 (11th Cir.2004) (en banc). By the same logic, the fact that certiorari was not available is a reason to certify the question.
There are three more reasons I would like for our court to certify this question. First, Johnson was decided on June 26, 2015. Inmates therefore have until June 26, 2016, to seek collateral relief based on Johnson. See 28 U.S.C. § 2255(f)(3); Dodd v. United States, 545 U.S. 353, 357, 125 S.Ct. 2478, 2481, 162 L.Ed.2d 343 (2005). That means this issue is both extremely important and extremely time-sensitive. Second, if the majority is correct that the Supreme Court has not “made” Johnson retroactive, we ought to facilitate rather than impede the Supreme Court’s opportunity to take this step. Without certification, the Supreme Court can’t review our reasoning in this case. That’s why I believe we should have made absolutely sime we are getting the reasoning right, with the benefit of lawyers and oral argument.2 Barring that, we at least should have given the Supreme Court a chance to guide us.
The third reason to certify is constitutional. In Felker v. Turpin, 518 U.S. 651, 116 S.Ct. 2333, 135 L.Ed.2d 827 (1996), the Supreme Court held that AEDPA’s “new restrictions on successive petitions ... do not amount to a ‘suspension’ of the writ contrary to Article I, § 9” of the Constitution. Id. at 664, 116 S.Ct. at 2340. Three Justices filed a concurring opinion in Felker observing that although AEDPA precluded certiorari review over orders denying applications to file second or successive habeas applications, “[t]he statute’s text does not necessarily foreclose all of [the Supreme Court’s] appellate jurisdiction” *1291given the statutory authority to certify questions under § 1254(2). Id. at 666, 116 S.Ct. at 2341 (Souter, J., concurring); see also id. at 666, 116 S.Ct. 2333 (Stevens, J., concurring). Justice Souter added, “if it should later turn out that statutory avenues other than certiorari for reviewing a gatekeeping determination were closed, the question whether the statute exceeded Congress’s Exceptions Clause power would be open. The question could arise if the courts of appeals adopted divergent interpretations of the gatekeeper standard.” Id. at 667, 116 S.Ct. at 2342 (Souter, J., concurring) (footnote omitted).
That’s what has happened here: the courts of appeal disagree on the gatekeeper standard for Johnson claims.3 This disagreement thwarts the availability and administration of the writ of habeas corpus. We should either rehear this case or provide the Supreme Court an opportunity to resolve this disagreement. As the law stands today, relief and imprisonment depend on where an applicant lives, not the merits of his claims.

. Indeed, the majority counts some twenty-eight unpublished orders denying applications to people like Mr. Franks. To my knowledge, none of these orders were based on briefing or oral argument. Indeed, despite the complexity and importance of the legal question here, this Court has yet to hear oral argu*1290ment. Twenty-eight wrongs don't make a right. But it does show that this published order affects the imprisonment of a lot of people.
With this in mind, the United States has stated that if this Court will “continue to deny future applications for leave to file successive Section 2255 motions challenging erroneous ACCA enhancements, then the government, with the Solicitor General’s approval, respectfully urges the Court to convene en banc to decide this important issue.” Gov't Memo at 22. The government is right about this.


. We have in the past granted briefing and oral argument in cases like this. See In re Davis, 565 F.3d 810 (11th Cir.2009). The applicant in Davis also filed a motion to file a second or successive habeas petition. The panel ordered briefing, entered a conditional stay, allowed the filing of amicus briefs, heard oral argument, and then denied the application six months after the original application had been filed. See CMS Docket, In re Davis, No. 08-16009.


. The First, Second, Sixth, Seventh, Eighth, and Ninth Circuits are granting applications to file second or successive § 2255 motions based on Johnson. See, e.g., In re Watkins, No. 15-5038, 810 F.3d 375, 2015 WL 9241176 (6th Cir. Dec. 17, 2015); Woods v. United States, 805 F.3d 1152, 1154 (8th Cir. 2015) (per curiam); Rivera v. United States, No. 13-4654 (2nd Cir. Oct. 5, 2015) (ECF No. 44); United States v. Striet, No. 15-72506 (9th Cir. Aug. 25, 2015) (ECF No. 2); Pakala v. United States, 804 F.3d 139, 139 (1st Cir. 2015) (per curiam); Price v. United States, 795 F.3d 731, 735 (7th Cir.2015). The Fifth and Tenth Circuit are not. See. In re Williams, 806 F.3d 322, 325-26 (5th Cir.2015); In re Gieswein, 802 F.3d 1143 (10th Cir.2015) (per cu-riam). The Third, Fourth, and D.C. Circuits don’t appear to have ruled on the question yet. However, the Fourth Circuit has set the question for oral argument later this month, see In re Hubbard, 15-276 (4th Cir. Nov. 24, 2015) (ECF No. 16), and then granted bail pending appeal to an inmate who served over ten years of an ACCA sentence and then applied to file a second or successive motion, see In re Scott, No. 15-291 (4th Cir. Dec. 22, 2015) (ECF No. 11).
Notably, the courts that have held Johnson is not retroactive have done so based on "divergent interpretations of the gatekeeper standard.” Felker, 518 U.S. at 667, 116 S.Ct. at 2342 (Souter, J., concurring). Compare Rive-ro, 797 F.3d at 989-90 (holding that Johnson is not retroactive because it creates a substantive rule that Congress could override); with Williams, 806 F.3d at 322 (holding that Johnson is not retroactive because it creates a procedural rule rather than a substantive one).